Exhibit 10.3

STIFEL FINANCIAL CORP.

DEFERRED AWARD AGREEMENT

This award agreement is between Stifel Financial Corp., a Delaware corporation,
including its past, present or future affiliates, subsidiaries, predecessors,
successors, and parents (collectively, “Stifel” or the “Corporation”) and the
identified Participant (the “Participant” or “you”). Stifel Financial Corp.
hereby grants to the Participant this award of restricted stock units (“RSUs”)
(the “Award”) pursuant to the Stifel Financial Corp. 2001 Incentive Stock Plan
(2018 Restatement) as may be amended or restated from time to time, (the
“Plan”), which are subject to the Plan and the following terms and conditions:

Name of Participant:

 

Grant Date

  

Dollar Value

  

Number of

RSUs(1)

  

Vesting

Schedule

  

Distribution

Schedule

 

1 

Fractional shares shall be settled in cash.

 

1.

This Award is subject to all terms and conditions of this Award Agreement and
the Plan. The term “Termination of Employment” shall mean separation from
service with the Corporation and its affiliates (generally 50% common control
with the Corporation), as defined in IRS regulations under Section 409A of the
Code (generally, a decrease in the performance of services to no more than 20%
of the average for the preceding 36-month period, and disregarding leave of
absences up to six months where there is a reasonable expectation you will
return). Capitalized terms not otherwise defined herein shall have the meaning
assigned to such term in the Plan.

 

2.

Each RSU represents an unfunded and unsecured promise of the Corporation to
deliver a future payment, subject to the terms and conditions of this Award
Agreement and the Plan, equal to the fair market value of one share of common
stock of the Corporation (a “Share”) at the time of such payment. Such payment
may, at the Corporation’s election, be in cash or Shares or a combination
thereof. Except as otherwise provided in the Plan or this Agreement, the RSUs
will vest and become payable as of the relevant vesting and distribution dates.

 

3.

To the extent dividends are paid on shares of Common Stock while the RSUs
governed by this award remain outstanding, the Corporation may in its discretion
adjust the number of RSUs that are the subject of this award to reflect the
value of the dividends you would have received if you had been the owner of
Shares instead of RSUs or pay in cash.

 

4.

Except as otherwise provided in the Plan or this Agreement, upon your
Termination of Employment before the relevant vesting date, you will forfeit
your unvested RSUs or any other unvested Award.



--------------------------------------------------------------------------------

However, in the event of your Termination of Employment as a result of (1) death
or (2) disability (meaning any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months), all unvested Awards
will become vested on your Termination of Employment and payable approximately
six months thereafter.

Further, if, in the event of your Termination of Employment, the Corporation
makes a determination that it is in the Corporation’s best interest that you not
forfeit your unvested Awards on the date of your Termination of Employment,
selected unvested Awards shall not be forfeited merely because of Termination of
Employment before the relevant scheduled vesting date or dates, but shall
continue to vest on the relevant scheduled vesting date or dates so long as you
do not engage in a Competitive Activity or a Soliciting Activity, as defined in
the attached Appendix, until all such unvested Awards vest, provided you enter
into a separation agreement suitable to the Corporation.

Notwithstanding anything to the contrary in this Agreement, upon your
Termination of Employment for Cause, as defined herein, all unvested Awards
awarded pursuant to this Agreement will be forfeited. Cause means you (i) have
engaged in criminal conduct which could result in a statutory disqualification,
could reasonably result in harm to Stifel or its’ reputation or which the CEO of
the Corporation (the “CEO”) or his or her designee determines involves
dishonesty; (ii) willfully fail to perform your duties to the Corporation or
engage in gross misconduct in connection with your employment; (iii) violate any
applicable federal or state securities law, rule or regulation, or the
applicable rules or regulations of the Federal Reserve Board or any Federal
Reserve bank, or the rules of any exchange or self-regulatory organization to
which the Corporation is subject or are subject to a suspension, bar or any
other limitation on your activities by any regulatory or self-regulatory
organization; (iv) violate any of the Corporation’s policies that could
reasonably result in harm to Stifel or its’ reputation or employees; (v) violate
any non-competition agreement or any agreement or policy relating to the
Corporation’s confidential or proprietary information; (vi) impair, impugn,
denigrate or negatively reflect upon the Corporation’s name, reputation or
interest; (vii) engage in any conduct determined by the CEO or the Committee to
be detrimental to the Corporation; (viii) act in excess of your authority as an
agent, officer, director or employee of the Corporation; (ix) engage in actions
deemed by the CEO or his or her designee which subject the Corporation to
unnecessary risk to the detriment of the interest of the Corporation, its
shareholders or its customers; or (x) materially fail to perform or produce at
the level expected for the position held by you. For the avoidance of doubt,
conduct detrimental to the Company includes but is not limited to any action
that results in a restatement of the financial statements of the Company.
Whether or not a Termination of Employment is for Cause shall be determined by
the CEO or his or her designee in his, her or its discretion and such
determination may be made before or after any Termination of Employment.

 

-2-



--------------------------------------------------------------------------------

Any amounts eligible for distribution with respect to this Award do not become
“earned” until distributed to you. Any amounts otherwise eligible for
distribution with respect to this Award shall be distributed as soon as
administratively feasible after the amounts have vested in accordance with this
Award Agreement and the Plan; but no later than the later of (a) the end of the
calendar year in which the amount becomes vested; or (b) the fifteenth day of
the third calendar month following the date the amount becomes vested; provided
you (or your beneficiary) is not permitted to designate the taxable year of the
payment.

 

5.

In accordance with Section 15 of the Plan, you will be deemed to have provided
notice to the Corporation to elect to have your withholding satisfied by a
reduction of the number of shares otherwise so deliverable at the discretion of
the Corporation. Accordingly, the Corporation may, in its sole discretion,
withhold from the payment to you hereunder a sufficient amount (in cash or
Shares) to provide for the payment of any taxes required to be withheld by
federal, state or local law with respect to income resulting from such payment.
You have been advised to review with your own tax advisors the federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated by this Agreement. You are relying solely on such advisors and not
on any statements or representations of the Corporation or any of its agents.
You understand that you (and not the Corporation) shall be responsible for your
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.

 

6.

At the time when an Award would otherwise become vested and distributed to you,
prior to computing the final amount of such payment, the Corporation shall have
the right to offset against that obligation any outstanding amounts then owed by
you to the Corporation.

 

7.

An Award does not represent an equity interest in the Corporation, and carries
no voting rights. You will not have any rights of a shareholder with respect to
the RSUs until the Shares have been delivered to you.

 

8.

This Award is in addition to and not a substitute for or in lieu of ordinary
salary and wages received by you in respect of your service to the Corporation.

 

9.

Notices hereunder and under the Plan, if to the Corporation, shall be delivered
or mailed to the Corporation’s principal office, 501 North Broadway, St. Louis,
MO 63102, attention of General Counsel, or, if to you, shall be delivered to you
or mailed to your address as the same appears on the records of the Corporation.

 

10.

All decisions and interpretations made by the Corporation with regard to any
question arising hereunder shall be binding and conclusive on all persons. In
the event of any inconsistency between the terms of this agreement and the Plan,
the Plan shall govern.

 

11.

By accepting this Award, you acknowledge that the federal securities laws and/or
the Corporation’s policies regarding trading in its securities may limit or
restrict your right to buy or sell Shares, including, without limitation, sales
of Shares acquired in connection with your RSUs. You agree to comply with such
federal securities law requirements and Corporation policies, as such laws and
policies are amended from time to time.

 

-3-



--------------------------------------------------------------------------------

12.

The Corporation may waive any conditions or rights under, amend any terms of, or
amend, alter, suspend, discontinue or terminate the award granted under this
agreement, provided, however, that no such action shall impair your rights under
this Agreement without your consent.

 

13.

This Agreement shall be governed by the laws of the State of Missouri without
giving effect to its choice of law provisions. This Agreement is intended to
comply with the requirements of section 409A of the Code (including the
exceptions thereto) to the extent applicable, and the Agreement shall be
interpreted in a manner consistent with such requirements. Notwithstanding any
other provision hereof, if any provision of the Agreement conflicts with the
requirements of Section 409A of the Code (or an exception thereto), such
provision shall be deemed reformed so as to comply with the requirements of
Section 409A of the Code (or an exception thereto) and shall be interpreted and
applied accordingly.

 

14.

Consistent with your agreement with the Corporation to arbitrate disputes
relating to your employment, which can be found in your offer letter, the Stifel
Financial Associate Handbook or otherwise (the “Arbitration Agreement”), you and
Stifel hereby confirm and agree that, except as explicitly provided in the
Arbitration Agreement and except as prohibited by applicable law, the parties
will submit all claims, disputes, issues or controversies between you and Stifel
or between you and other Stifel employees directly or indirectly relating to or
arising out of this Award pursuant to the Arbitration Agreement. Further
consistent with the Arbitration Agreement, any claims filed by you or Stifel in
arbitration must be brought in your or Stifel’s individual capacity and not as a
plaintiff or class member in any purported class, collective or representative
proceeding. Any arbitration pursuant to the Arbitration Agreement shall be
deemed an arbitration proceeding subject to the Federal Arbitration Act. Both
you and Stifel irrevocably waive any and all right to a trial by jury in any
legal proceeding arising out of or relating to any claim, dispute, issue or
controversy relating to this Award.

 

BY ACCEPTING THIS AWARD AGREEMENT, I ACCEPT ALL OF THE TERMS CONTAINED THEREIN
INCLUDING THE AGREEMENT TO ARBITRATE.

 

Stifel Financial Corp.

 

By:

Name: /s/ Ronald J. Kruszewski Title: Chairman and CEO

 

-4-



--------------------------------------------------------------------------------

Appendix

Definitions: The following words and phrases, whether or not capitalized, shall
have the meanings specified below for purposes of this Agreement:

“Client” means any client, former client or prospective client of the
Corporation to whom the Participant or Former Participant provided services, or
for whom the Participant or Former Participant transacted business, or whose
identity became known to the Participant or Former Participant in connection
with the Participant’s or Former Participant’s relationship with or employment
by the Corporation.

“Competitive Activity” means to:

(a) form, or acquire a 5% or greater equity ownership, voting or profit
participation interest in, any Competitive Enterprise; or

(b) associate (including, but not limited to, association as an officer,
employee, partner, director, consultant, agent or advisor) with any Competitive
Enterprise and in connection with such association engage in, or directly or
indirectly manage or supervise personnel engaged in, any activity (1) which is
similar or substantially related to any activity in which the Participant or
Former Participant was engaged, in whole or in part, at the Corporation, (2) for
which as had direct or indirect managerial or supervisory responsibility at the
Corporation, or (3) which calls for the application of the same or similar
specialized knowledge or skills as those utilized by the Participant or Former
Participant in the Participant’s or Former Participant’s activities at the
Corporation at any time during the one-year period immediately prior to the
Termination of Employment of the Participant or Former Participant, and, in any
such case, irrespective of the purpose of the activity or whether the activity
is or was in furtherance of advisory, agency, proprietary or fiduciary business
of either the Corporation or the Competitive Enterprise. (By way of example
only, an “advisory” investment banker joining a leveraged-buyout firm or a
research analyst becoming a proprietary trader or joining a hedge fund would
constitute a Competitive Activity.)

“Competitive Enterprise” is a business enterprise that engages in, or owns or
controls a significant interest in any entity that engages in, financial
services such as investment banking, public or private finance, financial
advisory services, provision of investment advice, products or services, private
investing (for anyone other than the Participant or Former Participant and
members of the Participant’s or Former Participant’s family), merchant banking,
asset or hedge fund management, securities brokerage, sales, lending, custody,
clearance, settlement or trading.

“Corporation” means Stifel and its affiliates, subsidiaries, predecessors, and
successors.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

-5-



--------------------------------------------------------------------------------

“Solicit” means any direct or indirect communication of any kind whatsoever,
regardless of by whom initiated, inviting, advising, encouraging or requesting
any person or entity, in any manner, to take or refrain from taking any action.

“Soliciting Activity” means to: directly or indirectly, (1) Solicit a Client to
transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Corporation, (2) interfere with or damage (or
attempt to interfere with or damage) any relationship between the Corporation
and a Client, or (3) Solicit any person who is an Employee to resign from the
Corporation or to apply for or accept employment with, or agree to perform
services for, any Competitive Enterprise.

 

-6-



--------------------------------------------------------------------------------

Beneficiary Designation

If you would like to designate a beneficiary to exercise your rights under this
agreement in the event of your death, please complete your designation in the
space provided below, as well as please sign and print your name and date in the
space provided below, and return this Agreement to Stifel Financial Corp., 501
North Broadway, St. Louis, MO 63102, to the attention of Human Resources.

 

Beneficiary:   

 

Participant name (print & sign):   

 

 

Date:

 

 

 

-7-